DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, 11-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eto (9222414) in view of Koizumi (20090223226) and Norster (6532726).
Regarding claim 1
Eto discloses a fuel delivery system (Fig 2) for a combustor of a gas turbine engine, the fuel delivery system comprising: 
a primary fuel (coke oven gas COG); 
a secondary fuel (blast furnace gas BFG); 
a fuel nozzle (fuel nozzle in combustor 17, Col 4 ll. 61-62) configured to produce a pilot flame (pilot nozzle, Col 4 ll. 61-62) within the combustion chamber of the combustor (interior of combustor 17 construed as the combustion chamber); 
a primary fuel line (33) fluidly connecting the primary fuel (COG) to the fuel nozzle (fuel nozzle in 17); and 

	Eto is silent on the primary and second fuel are stored in corresponding fuel tanks, 
a swirler configured to produce a main flame within a combustion chamber of the combustor;  
the fuel nozzle comprises a nozzle outlet that is located proximate to an end of the swirler or at the end of the swirler, the end of the swirler being located at an inlet of the combustor; 
the secondary fuel line fluidly connecting the secondary fuel tank to the swirler.
	However, Koizumi teaches a fuel delivery system comprising a primary fuel (Gas 1 Fig 1) and a secondary fuel (Gas 2), each fuel is stored in a corresponding fuel tank (201 and 202 respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the primary fuel and the secondary fuel in Eto in a primary fuel tank and a secondary fuel tank, as suggested and taught by Koizumi, in order to separately and conveniently store the different fuels to be ready for use during engine operation.
Eto in view of Koizumi is silent on a swirler configured to produce a main flame within a combustion chamber of the combustor;  
the fuel nozzle comprises a nozzle outlet that is located proximate to an end of the swirler or at the end of the swirler, the end of the swirler being located at an inlet of the combustor, wherein the end of the swirler is an aftmost end of the swirler; 
the secondary fuel line fluidly connecting the secondary fuel tank to the swirler.
However, Norster teaches a fuel delivery system comprising a swirler (12 Fig 1) configured to produce a main flame (main gas fuel jets 23 injected into the swirler 12 to produce a main flame in combustion chamber 4) within a combustion chamber of the combustor;  
the fuel nozzle (11) comprises a nozzle outlet (32) that is located at the end of the swirler (nozzle outlet holes 32 located at an end of swirler vanes 12), the end of the swirler being located at an inlet (swirler vanes 12 located at an upstream end, i.e. inlet of combustor) of the combustor, wherein the end of the swirler is an aftmost end of the swirler (aftmost end of swirler vanes 12 being the downstream side with respect to the flow of compressed air 15, annotated in Fig 1); 
the secondary fuel line (main gas fuel jets 23 connected to the swirler 12) fluidly connecting to the swirler.

    PNG
    media_image1.png
    688
    880
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a swirler, as suggested and taught by Norster, and to the combustor having the fuel nozzle in Eto, such that the swirler is configured to produce a main flame within a combustion chamber of the combustor; the fuel nozzle comprises a nozzle outlet that is located proximate to an end of the swirler or at the end of the swirler, the end of the swirler being located at an inlet of the combustor, wherein the end of the swirler is an aftmost end of the swirler; the secondary fuel line fluidly connecting the secondary fuel tank to the swirler, because Norster teaches that the swirler vanes produce a swirling motion of the air and fuel, resulting in an improved mixing of the fuel and air prior to combustion.
Regarding claim 2
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 1.
Eto further discloses a secondary fuel pilot line (51 Fig 2; fuel line 51 is guided to the pilot nozzle, Col 5 ll. 49-51) fluidly connecting the secondary fuel (BFG) to the fuel nozzle (fuel nozzle of 17); and 
Eto is silent on a pilot fuel selection valve located within the primary fuel line and the secondary fuel pilot line, the pilot fuel selection valve being configured to be actuated to one or more positions to adjust a flow to the fuel nozzle of at least one of the primary fuel and the secondary fuel.
However, Koizumi teaches a fuel delivery system comprising a primary fuel line (201a Fig 2) and a secondary fuel pilot line (202a), a pilot fuel selection valve (203) located within the primary fuel line (201a) and the secondary fuel pilot line (202a), the pilot fuel selection valve being configured to be actuated to one or more positions (three-way transfer valve 203 permits selections of the two fuels by varying a valve stroke of valve 203, i.e. multiple positions) to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a three-way transfer valve, as suggested and taught by Koizumi, to be a pilot fuel selection valve located within the primary fuel line and the secondary fuel pilot line, the pilot fuel selection valve being configured to be actuated to one or more positions to adjust a flow to the fuel nozzle of at least one of the primary fuel and the secondary fuel in the fuel delivery system in Eto, in order to selectively and accurately control the amount of fuel from each of the dual fuel sources as needed for operating condition.
Regarding claim 3
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 2.
	Eto further discloses a combined pilot fuel line (line 51 and 33 combined prior to entering fuel nozzle in 17 in Fig 2), wherein the primary fuel line (33) and the secondary fuel pilot line (51) are combined before the fuel nozzle.
	Eto in view of Koizumi further discloses the pilot fuel selection valve (Koizumi teaches a pilot fuel section valve 203 in Fig 2), such that the combined pilot fuel line (212c) fluidly connecting the pilot fuel selection valve (203) to the fuel nozzle (3).
Regarding claim 4
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 2.
	Eto in view of Koizumi further discloses wherein the fuel delivery system (Koizumi teaches fuel delivery system in Fig 1) is a passive system and configured to adjust the position of the pilot fuel selection valve (203) based upon a schedule (schedule of fuel flow rate in Figs 2A-
Regarding claim 6
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 2.
	Eto further discloses: a secondary fuel control valve (53 Fig 2) located within the secondary fuel pilot line (51) between the second fuel secondary fuel (37) and fuel nozzle (17), the secondary fuel control valve being configured to be actuated to one or more positions to adjust the flow of the secondary fuel to the fuel nozzle (valve 53 is actuated to an open position to allow BFG to combine with COG, Col 5 ll. 46-48).
	Eto in view of Koizumi further discloses the pilot fuel selection valve for reasons as stated above in claim 2.
Regarding claim 7
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 6.
	Eto further discloses a combined pilot fuel line (line 51 and 33 combined prior to entering fuel nozzle in 17 in Fig 2), wherein the primary fuel line (33) and the secondary fuel pilot line (51) are combined before the fuel nozzle.
	Eto in view of Koizumi further discloses the pilot fuel selection valve (Koizumi teaches a pilot fuel section valve 203 in Fig 2), such that the combined pilot fuel line (212c) fluidly connecting the pilot fuel selection valve (203) to the fuel nozzle (3).
Regarding claim 8
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 6.
	Eto in view of Koizumi further discloses wherein the fuel delivery system (Koizumi teaches fuel delivery system in Fig 1) is a passive system and configured to adjust the position of 
Regarding claim 11
Eto discloses a method of delivering fuel (Fig 2) to a combustor of a gas turbine engine, the method comprising: 
storing a primary fuel (coke oven gas COG); 
storing a secondary fuel (blast furnace gas BFG); 
producing, using a fuel nozzle (fuel nozzle in combustor 17, Col 4 ll. 61-62), a pilot flame (pilot nozzle, Col 4 ll. 61-62) within the combustion chamber of the combustor (interior of combustor 17 construed as the combustion chamber); 
conveying, using a primary fuel line (33), the primary fuel (COG) to the fuel nozzle (fuel nozzle in 17); and 
conveying, using a secondary fuel line (37), the secondary fuel to the combustor (17).
	Eto is silent on storing the primary and second fuel in corresponding fuel tanks, 
producing, using a swirler, a main flame within a combustion chamber of the combustor;  
the fuel nozzle comprises a nozzle outlet that is located proximate to an end of the swirler or at the end of the swirler, the end of the swirler being located at an inlet of the combustor; 
conveying, using the secondary fuel from secondary fuel tank to the swirler.
	However, Koizumi teaches a method of fuel delivery comprising a primary fuel (Gas 1 Fig 1) and a secondary fuel (Gas 2), each fuel is stored in a corresponding fuel tank (201 and 202 respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store the primary fuel and the secondary fuel in Eto in a primary fuel tank and a secondary fuel tank, as suggested and taught by Koizumi, in order to separately and conveniently store the different fuels to be ready for use during engine operation.
Eto in view of Koizumi is silent on producing, using a swirler, a main flame within a combustion chamber of the combustor;  
the fuel nozzle comprises a nozzle outlet that is located proximate to an end of the swirler or at the end of the swirler, the end of the swirler being located at an inlet of the combustor; 
conveying, using the secondary fuel from secondary fuel tank to the swirler.
However, Norster teaches a method of fuel delivery comprising a swirler (12 Fig 1) configured to produce a main flame (main gas fuel jets 23 injected into the swirler 12 to produce a main flame in combustion chamber 4) within a combustion chamber of the combustor;  
the fuel nozzle (11) comprises a nozzle outlet (32) that is located at the end of the swirler (nozzle outlet holes 32 located at an end of swirler vanes 12), the end of the swirler being located at an inlet (swirler vanes 12 located at an upstream end, i.e. inlet of combustor) of the combustor , wherein the end of the swirler is an aftmost end of the swirler (aftmost end of swirler vanes 12 being the downstream side with respect to the flow of compressed air 15, annotated in Fig 1); 
the secondary fuel line (main gas fuel jets 23 connected to the swirler 12) fluidly connecting to the swirler.

    PNG
    media_image1.png
    688
    880
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a swirler, as suggested and taught by Norster, to the combustor having the fuel nozzle in Eto, in order to produce, using a swirler, a main flame within a combustion chamber of the combustor; the fuel nozzle comprises a nozzle outlet that is located proximate to an end of the swirler or at the end of the swirler, the end of the swirler being located at an inlet of the combustor; conveying, using the secondary fuel from secondary fuel tank to the swirler, because Norster teaches that swirler vanes produce a swirling motion of the air and fuel, resulting in an improved mixing of the fuel and air prior to combustion.
Regarding claim 12
	Eto in view of Koizumi and Norster discloses the method of claim 1.
Eto further discloses conveying, using a secondary fuel pilot line (51 Fig 2; fuel line 51 is guided to the pilot nozzle, Col 5 ll. 49-51), the secondary fuel (BFG) to the fuel nozzle (fuel nozzle of 17); and 
Eto is silent on adjusting, using a pilot fuel selection valve, a flow to the fuel nozzle of at least one of the primary fuel and the secondary fuel.
However, Koizumi teaches a method of fuel delivery comprising the step of adjusting, using a pilot fuel selection valve (203), a flow (212c) to the fuel nozzle (3) of at least one of the primary fuel (Gas 1) and the secondary fuel (Gas 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a three-way transfer valve, as suggested and taught by Koizumi, to the located within the primary fuel line and the secondary fuel pilot line to adjust a flow of the primary fuel and the secondary fuel in the fuel delivery system in Eto, in order to selectively and accurately control the amount of fuel from each of the dual fuel sources as needed for operating condition.
Regarding claim 13
	Eto in view of Koizumi and Norster discloses the method of claim 12.
	Eto further discloses conveying, using a combined pilot fuel line (line 51 and 33 combined prior to entering fuel nozzle in 17 in Fig 2), the primary fuel line (33) and the secondary fuel pilot line (51) are combined before the fuel nozzle.
	Eto in view of Koizumi further discloses the pilot fuel selection valve (Koizumi teaches a pilot fuel section valve 203 in Fig 2), such that the combined pilot fuel line (212c) is between the pilot fuel selection valve (203) to the fuel nozzle (3).
Regarding claim 14
Eto in view of Koizumi and Norster discloses the method of claim 12.
	Eto in view of Koizumi further discloses adjusting a position of the pilot fuel selection valve (Koizumi teaches the valve 203) based upon a schedule (schedule of fuel flow rate in Figs 2A-B where valve 203 controls fuel flow rates 210a-d, indicating that the engine is operating based on this schedule, i.e. passive system) of operating conditions, wherein the fuel delivery system is a passive system.
Regarding claim 16
	Eto in view of Koizumi and Norster discloses the method of claim 12.
	Eto further discloses: adjusting, using a secondary fuel control valve (valve 53 is actuated to an open position to allow BFG to combine with COG, Col 5 ll. 46-48), a flow of the secondary fuel (37) and fuel nozzle (17).
	Eto in view of Koizumi further discloses the pilot fuel selection valve for reasons as stated above in claim 12.
Regarding claim 17
	Eto in view of Koizumi and Norster discloses the method of claim 16.
	Eto further discloses conveying, using a combined pilot fuel line (line 51 and 33 combined prior to entering fuel nozzle in 17 in Fig 2), the primary fuel line (33) and the secondary fuel pilot line (51) are combined into the combined pilot fuel line before the fuel nozzle.
	Eto in view of Koizumi further discloses the pilot fuel selection valve (Koizumi teaches a pilot fuel section valve 203 in Fig 2), such that the combined pilot fuel line (212c) is between the pilot fuel selection valve (203) to the fuel nozzle (3).
Regarding claim 18
Eto in view of Koizumi and Norster discloses the method of claim 16.
	Eto in view of Koizumi further discloses adjusting the position of the pilot fuel selection valve (Koizumi teaches valve 203) based upon a schedule (schedule of fuel flow rate in Figs 2A-B where valve 203 controls fuel flow rates 210a-d, indicating that the engine is operating based on this schedule, i.e. passive system) of operating conditions.

Claim 5, 9-10, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eto in view of Koizumi and Norster, as applied to claims 2 and 12 above, and further in view of Critchley (7406820).
Regarding claim 5
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 2.
Eto in view of Koizumi and Norster is silent on: a logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller.
However, Critchley teaches a fuel delivery system (Fig 2) comprising a logic controller (214) including one sensor (212) configured to detect operation conditions (pressure of the combustor) of the gas turbine engine, the logic controller being in electronic communication with a fuel selection valve (210), wherein the fuel delivery system is an active feedback system and configured to adjust the position of the fuel selection valve (controller 214 modulates the fuel flow by controlling the fuel control valve 210, i.e. adjust the position of the fuel selection valve, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the pilot fuel selection valve in Eto in view of Koizumi with a logic controller including one sensor configured to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller, as suggested and taught by Critchley, because in the case of excessive combustion instabilities, the controller can control the valve to adjust the fuel flow to reduce instability (Col 4 ll. 10-17).
Regarding claim 9
	Eto in view of Koizumi and Norster discloses the fuel delivery system of claim 6.
Eto in view of Koizumi and Norster is silent on: a logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller.
However, Critchley teaches a fuel delivery system (Fig 2) comprising a logic controller (214) including one sensor (212) configured to detect operation conditions (pressure of the combustor) of the gas turbine engine, the logic controller being in electronic communication with a fuel selection valve (210), wherein the fuel delivery system is an active feedback system and configured to adjust the position of the fuel selection valve (controller 214 modulates the fuel 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the pilot fuel selection valve in Eto in view of Koizumi with a logic controller including one sensor configured to detect operation conditions of the gas turbine engine, the logic controller being in electronic communication with the pilot fuel selection valve, wherein the fuel delivery system is an active feedback system and configured to adjust the position of the pilot fuel selection valve based upon a detection of operating conditions using the logic controller, as suggested and taught by Critchley, because in the case of excessive combustion instabilities, the controller can control the valve to adjust the fuel flow to reduce instability (Col 4 ll. 10-17).
Regarding claim 10
	Eto in view of Koizumi, Norster, and Critchley discloses the fuel delivery system of claim 9.
Eto in view of Koizumi and Norster is silent on: the logic controller is in electronic communication with the secondary fuel control valve and configured to adjust the position of the secondary fuel control valve based upon a detection of operating conditions.
However, Critchley teaches a fuel delivery system (Fig 2) comprising a logic controller (214) including one sensor (212) configured to detect operation conditions (pressure of the combustor) of the gas turbine engine, the logic controller being in electronic communication with a fuel valve (210), and configured to adjust the position of the fuel valve (controller 214 modulates the fuel flow by controlling the fuel control valve 210, i.e. adjust the position of the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also control the secondary fuel control valve in Eto with the logic controller being in electronic communication with secondary fuel control valve and configured to adjust the position of the secondary fuel control valve based upon a detection of operating conditions, as suggested and taught by Critchley, because in the case of excessive combustion instabilities, the controller can control the valve to adjust the fuel flow to reduce instability (Col 4 ll. 10-17).
Regarding claim 15
	Eto in view of Koizumi and Norster discloses the method claim 12.
Eto in view of Koizumi and Norster is silent on: adjusting, using a logic controller, a position of the pilot fuel selection valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine.
However, Critchley teaches a fuel delivery method (Fig 2) comprising a step of adjusting the position of the fuel selection valve (controller 214 modulates the fuel flow by controlling the fuel control valve 210, i.e. adjust the position of the fuel selection valve, in response to pressure sensor data, Col 4 ll. 10-17) based upon a detection of operating conditions, the logic controller (214) including one sensor (212) configured to detect operation conditions (pressure of the combustor) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the pilot fuel selection valve in Eto in view of Koizumi with a 
Regarding claim 19
Eto in view of Koizumi and Norster discloses the method claim 16.
Eto in view of Koizumi and Norster is silent on: adjusting, using a logic controller, a position of the pilot fuel selection valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine.
However, Critchley teaches a fuel delivery method (Fig 2) comprising a step of adjusting the position of the fuel selection valve (controller 214 modulates the fuel flow by controlling the fuel control valve 210, i.e. adjust the position of the fuel selection valve, in response to pressure sensor data, Col 4 ll. 10-17) based upon a detection of operating conditions, the logic controller (214) including one sensor (212) configured to detect operation conditions (pressure of the combustor) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the pilot fuel selection valve in Eto in view of Koizumi with a logic controller in order to perform the step of adjusting, using a logic controller, a position of the pilot fuel selection valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine 
Regarding claim 20
	Eto in view of Koizumi and Norster discloses the method claim 12.
Eto in view of Koizumi and Norster is silent on: adjusting, using a logic controller, a position of the secondary fuel control valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine.
However, Critchley teaches a fuel delivery method (Fig 2) comprising a step of adjusting the position of the fuel valve (controller 214 modulates the fuel flow by controlling the fuel control valve 210, i.e. adjust the position of the fuel valve, in response to pressure sensor data, Col 4 ll. 10-17) based upon a detection of operating conditions, the logic controller (214) including one sensor (212) configured to detect operation conditions (pressure of the combustor) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also control the secondary fuel valve in Eto in view of Koizumi with a logic controller in order to perform the step of adjusting, using a logic controller, a position of the secondary fuel valve based upon a detection of operating conditions, the logic controller including one or more sensors configured to detect operation conditions of the gas turbine engine, as suggested and taught by Critchley, because in the case of excessive combustion instabilities, the controller can control the valve to adjust the fuel flow to reduce instability (Col 4 ll. 10-17).
Response to Arguments
Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive. Applicant argues, pg. 7-8, that in Norster, the nozzle outlet 32 is not located proximate to or at an aftmost end of the swirler 12.
This is not persuasive. Applicant interprets the aftmost end of vane 12 in Norster to be the axially aftmost end (as annotated in applicant’s remark on page 8). Since the claim does not specifically require the aftmost end to be axially aftmost with respect to the centerline of the combustion chamber, “aftmost end” can be interpreted to be with respect to the compressed air flow 15. Therefore, Norster teaches that fuel nozzle outlet 32 is proximate or at an aftmost end of vanes 12 with respect to the flow of compressed air 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741